By order of May 17, 2017, the application for leave to appeal the August 30, *1902016 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant were held in abeyance pending the decision in Bazzi v. Sentinel Ins Co. (Docket No. 154442 ). On order of the Court, the case having been decided on July 18, 2018, --- Mich. ----, --- N.W.2d ----, 2018 WL 3468087 (2018), the applications are again considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to strike is DENIED.